Citation Nr: 1033589	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation for atrial 
fibrillation, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to December 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2007, a statement of the case 
was issued in September 2008, and a substantive appeal was 
received in October 2008.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an increased rating for atrial fibrillation being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further action 
is required on the appellant's part.


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the Veteran's 
vertigo is proximately due to his service-connected atrial 
fibrillation.  


CONCLUSION OF LAW

Vertigo is proximately due to or caused by the Veteran's service-
connected atrial fibrillation.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for vertigo

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the natural 
progress of the nonservice connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

Service connection has already been established for malaria and 
for atrial fibrillation.  The Veteran's contentions alternatively 
assert a connection either to the malaria or the atrial 
fibrillation.  The Board notes that at least one medical 
professional has acknowledged that vertigo may be caused by 
atrial fibrillation.  Specifically, in December 2006 a VA 
physician issued an opinion which, although somewhat confusing, 
found the vertigo to be less likely as not due to the Veteran's 
malaria.  However, the physician noted certain medical literature 
to the effect that precipitating conditions causing vertigo 
include atrial fibrillation.  

A VA examination was conducted in April 2010.  The examiner 
reviewed the Veteran's claims folder and medical literature and 
was asked to render an opinion as to whether the Veteran had 
vertigo due to atrial fibrillation or malaria and indicated that 
he could not resolve the issue without resort to speculation.  He 
felt that the Veteran had Meniere's disease which accounted for 
his vertigo, and indicated that Meniere's disease is usually 
attributed to endolymphatic hydrops and has several causes.  
Those with reasonable possibilities are obstruction of 
endolymphatic outflow, increased production of endolymph, or 
reduced absorption of endolymph caused by a dysfunctional 
endolymphatic sac.  The best guess is that the immunological 
pathway for Meniere's disease involves the cochlear sac which is 
the immune organ, or lymph node, of the ear.  This examiner 
indicated that malaria or chronic atrial fibrillation were not 
listed in the reference materials he reviewed as causes of 
Meniere's disease.  

The question at issue appears to be medically complex, and two VA 
medical examiners have reached different opinions.  The Board 
notes that the April 2010 opinion appears to find no causal 
relationship between chronic atrial fibrillation and Meniere's 
disease.  However, the question is whether there is a 
relationship between the service-connected vertigo and chronic 
atrial fibrillation.  The December 2006 examiner did not address 
this question directly, but did appear to indicate that there is 
support in medical literature for a relationship between vertigo 
and atrial fibrillation.  The Board finds that the positive 
evidence and the negative evidence are in a state of equipoise on 
this question.  Accordingly, by law the Board must resolve the 
question in the Veteran's favor.  38 U.S.C.A. § 5701(b).  Service 
connection for vertigo proximately due to service-connected 
atrial fibrillation is therefore warranted. 

Having found service connection on the basis of a secondary 
relationship to service-connected atrial fibrillation, 
consideration of other theories of service connection advanced by 
the Veteran is not necessary.  Likewise, there is no purpose to 
be served by entering into a detailed analysis of the Veterans 
Claims Assistance Act of 2000.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  By letter dated in October 2006, the Veteran was 
furnished notice of the manner of assigning a disability 
evaluation and an effective date.  He will have the opportunity 
to initiate an appeal from these "downstream" issues if he 
disagrees with the determinations which will be made by the RO in 
giving effect to the Board's grant of service connection for 
vertigo.


ORDER

Service connection for vertigo is warranted.  To this extent, the 
appeal is granted. 




REMAND

With regard to the issue of a higher rating for service-connected 
atrial fibrillation, the Board believes additional development in 
the form of a VA examination with opinion as to the frequency of 
episodes would be helpful.  The record shows that the Veteran has 
various cardiac disorders, and the question of determining 
impairment due to the service-connected atrial fibrillation is 
clearly medical in nature.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The Veteran should be scheduled for a 
VA heart examination by a medical doctor to 
ascertain the current severity of his 
service-connected atrial fibrillation.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should clearly 
offer an opinion as to the number of 
episodes per year documented by ECG or 
Holter monitor.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the service-connected atrial 
fibrillation.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


